Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 May 2022 was filed after the mailing date of the Notice of Allowance on 13 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 80-97 are ALLOWED. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination an apparatus for creating biomimicry tear film on a cornea comprising a controller performing instructions to operate the air pump to atomize and spray a third composition to form a third layer on the second layer. Echols (US 2004/0142038) while teaching a three layer composition for deposition on the eye does not disclose a pump, chambers, or a controller to deposit the compositions in order. Kleyne (US 2012/0130322) and Collins (US 2010/0222752) while teaching a pump sprayer and chambers to hold composition, does not teach a controller with instructions programed to operating the air pump to atomize and spray a first composition to form a first layer on the cornea, a second composition to form a second layer on the first layer, a third composition to form a third layer on the second layer. Green (US 2016/0177298) while teaching sequential administration of compositions on the eye, fail to explicitly teach to operate the air pump to atomize and spray a third composition to form a third layer on the second layer. Green does not explicitly teach where the composition is applied and whether the compositions would be on top of one another but merely that the composition may be administered sequentially. The compositions disclosed by Green would not necessarily remain to allow a second layer on top of the previous layers. Further, one of ordinary skill in the art cannot reasonably expect success from the combination of the prior art references to arrive at the instant invention that places three compositions sequentially onto the cornea since Green only discloses a controller to administer medicine sequentially but does not endeavor to deposit specific composition arrangements. For these reasons, claims 80-97 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781